Citation Nr: 0433421	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  02-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

In a November 1989 decision the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for a low 
back disorder.  The veteran was notified of that decision and 
did not appeal; thus, the November 1989 decision is final.  
38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1989).

The veteran again claimed entitlement to service connection 
for the low back disorder.  In a September 2001 decision the 
Department of Veterans Affairs (VA) Regional Office (RO) 
determined that new and material evidence had not been 
submitted to reopen that claim.  The veteran perfected an 
appeal of that decision, which is now before the Board.

In March and July 2003 supplemental statements of the case, 
the RO appeared to find that new and material evidence had 
been submitted, but denied the claim on the merits.  Despite 
a determination by the RO that new and material evidence had 
been submitted, the Board must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The issue of entitlement to service connection for low back 
disorder is addressed in the REMAND portion of the decision 
below.  This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 

FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
low back disorder in November 1989, and that decision became 
final.

2.  The evidence received subsequent to the November 1989 
decision is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, and it must be considered in order to 
fairly decide the merits of the veteran's claim.

CONCLUSION OF LAW

The November 1989 decision in which the Board denied 
entitlement to service connection for a low back disorder is 
final, new and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C. § 4004(b) (1988); 38 U.S.C.A.
§ 5108 (West 2002); 38 C.F.R. § 19.104 (1989); 38 C.F.R. § 
3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his currently diagnosed low back 
disorder was incurred as the result of an injury sustained 
while changing a tire in service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  See Paralyzed Veterans 
of America, et. al., 345 F.3d at 1342 ("[I]n the absence of 
new and material evidence, VA is not required to provide 
assistance to a claimant attempting to reopen a previously 
disallowed claim . . .").

For requests to reopen filed on or after August 29, 2001 
(which does not include this claim), VA has a duty to inform 
the veteran of the evidence needed to substantiate his claim 
and to assist him in obtaining existing evidence that may be 
found to be new and material.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2003); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

In July 2001 the RO informed the veteran of the provisions of 
the VCAA and the specific evidence required to substantiate 
his claim for service connection for a low back disorder.  
The RO also informed him of the information and evidence that 
he was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The RO instructed him to identify any evidence that 
was relevant to his claim, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

As will be more fully explained below, the Board has 
determined that evidence that is both new and material has 
been received, and the claim of entitlement to service 
connection for a low back disorder is reopened.  The Board 
also finds, however, that additional development is required 
prior to considering the substantive merits of the claim.


Relevant Laws and Regulations

When a claim is disallowed by the Board and not appealed, 
that decision becomes final and a claim based on the same 
factual basis may not be considered. 38 U.S.C. § 4004(b) 
(1988); 38 C.F.R. § 19.104 (1989).  Once a decision became 
final, the claim can be reopened and reconsidered only if new 
and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); See Manio v. 
Derwinski,    1 Vet. App. 140, 145 (1991).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.
Analysis

The veteran's service medical records disclose that when 
entering service in 1966, a 2-inch scar on his back was 
noted.  Physical examination of the spine was normal.  
Service medical records also indicate that the veteran 
complained of low back pain after changing a tire in May 
1968.  Physical examination revealed a spasm in the left 
paralumbar area.  Medication, back exercises and light duty 
for one day were recommended.  The veteran's service 
separation examination does not indicate any abnormalities to 
the spine.

The veteran initially claimed entitlement to VA compensation 
benefits in January 1979, which included a claim for a back 
condition.  Evidence submitted in conjunction with that claim 
consisted of his service medical records.  Based on this 
evidence the RO denied the veteran entitlement to service 
connection for a back condition in February 1979.  

The veteran again claimed entitlement to service connection 
for a low back disorder in February 1987.  In addition to the 
medical records mentioned above, evidence submitted in 
conjunction with that claim included letters from private 
physicians and family members.  The private physician 
statements indicate that the veteran had chronic low back 
pain and mild degenerative disease in 1976.  Private medical 
records from 1987 show that he was treated for complaints of 
low back pain.  Letters from the veteran's family indicate he 
complained of back pain from 1964 to 1975.  A VA examination 
in January 1988 indicated that the veteran suffered from low 
back pain but did not document any etiology for the disorder.  
Based on this evidence, in a November 1989 decision the Board 
denied entitlement to service connection because the evidence 
did not reflect a nexus between the diagnosed low back 
disorder and the symptoms documented during service.   

The evidence received following the November 1989 Board 
decision includes a medical report, which was created in 
December 1987 by Dr. P.  Although the typed language on the 
report is redundant of the evidence on record in November 
1989, the report is new because the May 2001 version has 
handwritten notes, which were not of record in November 1989.  
The handwritten notes state that the veteran's currently 
diagnosed low back disorder is a continuation of the injury 
incurred in service.  It is not clear, however, whether these 
handwritten notes were actually made by the physician.  The 
notes write on top of the prior signature, and contain no new 
signature or initials indicating an addendum.

The veteran also submitted letters from private physicians 
Dr. R, dated in May 2002 and April 2003, and from Dr. H dated 
in February 2002 and June 2003.  All four letters are 
substantively similar.  These letters suggest that his 
current low back disorder is etiologically related to an 
injury while he was serving in the military.  

This evidence is new, because it was not considered 
previously.  This evidence is also material because it 
provides evidence regarding a nexus between a current back 
disorder and service.  Thus, this evidence bears directly and 
substantially upon whether the veteran's low back disorder is 
connected to service and, by itself or in connection with 
evidence previously considered, it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board finds, therefore, that evidence that is 
both new and material has been submitted, and the claim of 
entitlement to service connection for low back disorder is 
reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder 
with degenerative change is reopened.


REMAND

In this case, although new and material evidence has been 
submitted and the claim reopened, the evidence is 
insufficient to render a decision on the merits.  See Evans, 
9 Vet. App. at 283 (for the purpose of determining whether 
evidence is new and material, the evidence is generally 
presumed to be credible).  

Despite one physician's statement that he had reviewed the 
veteran's military records, it is unclear whether all of the 
service medical records were reviewed, including his normal 
separation examination and his denial of recurrent back pain 
at that time.  Moreover, none of the physicians provided any 
rationale for their conclusions.  

In that regard, the Board notes that the veteran was seen 
only once in service for a muscle spasm of the back after 
changing a tire the day before, and had no further complaints 
during the remainder of service.  He denied recurrent back 
pain on his separation examination.  Moreover, the evidence 
indicates that the veteran's post-service occupation involved 
hard labor, and in 1983 he sustained an injury to his back 
after lifting steel weighing 100 to 200 pounds.   

In February 2003 the veteran received a VA medical 
examination in conjunction with his claim for service 
connection for his lower back disorder.  The examiner stated 
that he had "no evidence" to corroborate the diagnosed 
status post lumbar laminectomy for spinal stenosis to a 
service-connected event, because his back complaints only 
started two years previously.  A review of the examination 
report fails to reveal a definitive statement that the claims 
file was reviewed.  Moreover, the wording in the report seems 
to suggest that the claims file was not reviewed, especially 
given that the claims file included medical records of 
treatment of a low back disorder more than 2 years prior to 
that examination.  

After considering all of the evidence, the Board finds that 
additional information is required, and that the veteran 
should be provided a VA medical examination that includes a 
review of his claims file.   

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back 
disorder since July 2002.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  If the RO is not able to 
obtain any identified records, the claims 
file should be documented to that effect 
and the veteran so notified.

2.  The veteran should be afforded a VA 
medical examination to determine the 
etiology of his chronic back syndrome 
with degenerative changes.  The claims 
file and a copy of this remand must be 
made available to and be reviewed by the 
VA examiner.  The examination should 
include any tests or studies, including 
X-rays, that are deemed necessary for an 
accurate assessment.  

The examiner should conduct an 
examination of the back and provide a 
diagnosis for any pathology found.  The 
examiner should also provide an opinion 
on whether any currently diagnosed low 
back disorder is at least as likely as 
not (a probability of 50 percent or 
greater) etiologically related to the 
paralumbar muscle spasm for which the 
veteran was treated during service.  That 
opinion should be based on sound medical 
principles and review of the evidence in 
the claims file.  The examiner should 
provide the rationale for his/her 
opinion.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



